Title: From Alexander Hamilton to Rufus King, [28 August 1787]
From: Hamilton, Alexander
To: King, Rufus



Dear Sir,
[New York, August 28, 1787]

I wrote to you some days since, that to request you to inform me when there was a prospect of your finishing as I intended to be with you, for certain reasons, before the conclusion. It is whispered here that some late changes in your scheme have taken place which give it a higher tone. Is this the case?
I leave town today, to attend a circuit in a neighbouring County, from which I shall return the last of the week, and shall be glad to find a line from you explanatory of the period of the probable termination of your business.
New York Aug 28.

